Exhibit 10.19

PATENT LICENSE AGREEMENT

This Patent License Agreement (“Agreement”) is entered into as of March 14, 2011
by and between OPTi, Inc. (“OPTi’), a California corporation, having a principal
place of business at 3430 Bayshore Road, Suite 103, Palo Alto, California 94303,
and Exar Corporation (“Exar”), a Delaware corporation having a principal place
of business at 48720 Kato Road, Fremont, CA 94538. The Effective Date
(“Effective Date”) of this License Agreement is the date of the last signature
set below.

RECITALS

WHEREAS, the United States Patent and Trademark Office issued United States
Patent Nos. 5,944,807, 6,098,141 and 7,523,245 (collectively, “the OPTi
Patents”) to Mark Williams and Sukalpa Biswas on August 31, 1999, August 1,
2000, and April 21, 2009 respectively;

WHEREAS, OPTi represents it is the assignee and owner of all rights, titles, and
interest in and to the OPTi Patents and is willing to license Exar to use the
OPTi Patents under the terms and conditions set forth herein; and

WHEREAS, Exar desires to license the OPTi Patents from OPTi for use under the
terms and conditions set forth herein:

NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL COVENANTS CONTAINED HEREIN AND
OTHER GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH ARE
HEREBY ACKNOWLEDGED, OPTI AND EXAR HEREBY AGREE AS FOLLOWS:

 

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

 

  a. “OPTi” means OPTi, Inc. and its agents, servants, officers, directors,
employees, attorneys, divisions, successors, and assigns.

 

  b. “Exar” means Exar Corporation and its agents, servants, officers,
directors, employees, attorneys, divisions, successors, and assigns. Exar does
not include any direct or indirect parent corporation of Exar or any affiliate
of Exar.

 

  c. “OPTi Patents” means U.S. Patent Nos. 5,944,807, 6,098,141, and 7,523,245,
all extensions, renewals, divisionals, continuations, continuations-in-part,
reissues, and reexaminations thereof, and all counterpart foreign patents and
patent applications.

 

  d. “Parties” means OPTi and Exar, collectively (each, a “Party”).

 

  e. “Licensed Exar Products” means the Exar Universal Asynchronous
Receivers/Transmitters that are LPC Compliant.

 

  f. “LPC Compliant” means complying with the Low Pin Count Interface
Specification, published by Intel.



--------------------------------------------------------------------------------

  g. “Advanced Development Tool Kit” means a set of design tools comprised of:
i) evaluation boards; ii) schematics; iii) software drivers; and iv) related
documentation made available to customers of the Licensed Exar Product to
accelerate design implementation.

 

2. Patent License. Effective upon the execution of this Agreement, OPTi hereby
grants to Exar a worldwide, nonexclusive, irrevocable, transferrable (pursuant
to Section 10) royalty-bearing license under the OPTi Patents to make, have
made, use, sell, and offer to sell and to import the Exar Licensed Products and
Advanced Development Tool Kit. The license granted by OPTi to Exar hereunder
will extend to any Exar customer for any claim arising by reason of any alleged
act of infringement of the OPTi Patents, whether directly or indirectly, by the
Licensed Exar Product, whether alone or in combination with other products.
Nothing in this Agreement grants any license to any third party for any product
or combination of products not including Exar Licensed Products. Any power by
Exar to grant any such licenses to any such third party by implication or
otherwise is excluded. Exar agrees that the license granted herein is not
intended to and does not cover manufacturing, sales, or importation activities
that Exar may undertake on behalf of third parties for the purpose of providing
third parties with coverage under the license granted by OPTi to Exar in this
Agreement.

 

3. Royalty Payments and Other Obligations

 

  a. Exar shall pay OPTi a non-refundable royalty of 1% of the sale price of
only the Licensed Exar Products sold anywhere in the world beginning from the
Effective Date until the last of the OPTi Patents expire. Such payments shall be
paid via wire transfer thirty days after each calendar quarter in which licensed
product is sold.

 

  b. On an annual basis, OPTi shall have the option of: 1) conducting an audit
itself; or 2) selecting an independent auditor; to examine and certify the
number of Licensed Exar Products sold used to calculate the royalty Exar owes to
OPTi. OPTi or such independent auditor shall have complete access to any and all
of Exar’s books and records containing information regarding Exar’s Licensed
Products. If the audit reveals a discrepancy of greater than 20% of the
royalties received by OPTi from Exar vs. what Exar should have paid OPTi in
royalties, then, in addition to being paid the unpaid royalties owed to OPTi,
Exar shall bear the cost of the audit, including any travel and lodging
expenses.

 

4. Reporting. Starting with the calendar quarter ending September 30, 2011 and
all subsequent calendar quarters until the year after the expiration of the OPTi
Patents, Exar shall provide OPTi with a written statement of its global sales of
the Exar Licensed Products for the preceding calendar quarter, no later than
twenty (20) days after the quarter end.

 

5. Warranties.

 

  a. Each Party represents and warrants that the Party possesses the right and
power to enter into this Agreement and grant the rights granted herein;

 

 

PATENT LICENSE AGREEMENT BETWEEN OPTI, INC. AND EXAR CORP.

     2   



--------------------------------------------------------------------------------

  b. Each Party represents and warrants that in executing this Agreement, the
Party relied solely upon its own judgment, belief, and knowledge, and the advice
and recommendations of its own independently selected counsel, concerning the
nature, extent, and duration of its rights, claims, and obligations hereunder
and regarding all matters that relate in any way to the subject matter hereof;
and

 

  c. OPTi represents and warrants that as of the Effective Date: i) that it owns
the entire right, title and interest in and to the OPTi Patents; ii) there have
been no assignments, sales, licenses, conveyances or other transfer or
disposition of any interest in the OPTi Patents that would otherwise compromise
the license hereunder; and iii) it has not transferred any right to any cause of
action against Exar Licensed Products.

 

6. Remedies. In addition and without prejudice to any other remedies that may be
available to either Party under this Agreement, each Party acknowledges that any
breach of its obligations contained in this Agreement would subject the other
Party to irreparable harm and that a preliminary injunction would be warranted
to protect the other Party from any threatened or continuing breach of such
obligations.

 

7. Successors and Assigns. This Agreement shall be binding on each Party and its
permitted successors and assigns.

 

8. Governing Law. The validity and interpretation of this Agreement and the
rights and duties of the Parties shall be governed by the laws of the State of
Texas, without regard to conflicts of laws principles.

 

9. Dispute Resolution. Any controversy, claim, or dispute between the Parties
arising out of or relating to the terms of this Agreement may be resolved by
instituting an action in the United States District Court for the Eastern
District of Texas for breach of this Agreement. The Parties agree to submit to
the jurisdiction of the Court, agree not to assert as defenses any defenses
other than those which relate to their compliance with the terms of this
Agreement, or any term hereof.

 

10. Assignability. This Agreement may not be assigned or transferred by either
Party without obtaining prior written approval of the other Party which shall
not be unreasonably withheld or delayed. Notwithstanding the foregoing, Exar may
assign the license and rights under this Agreement without obtaining the consent
of OPTi in connection with an assignment, merger, sale, divestiture or transfer
of substantially all of the business or assets to which this Agreement relates.
Exar will give OPTi written notice of any assignment under this paragraph thirty
(30) days prior to such assignment.

 

11. Costs. In the event of any proceeding seeking resolution of any controversy,
claim, or dispute between the Parties arising out of or relating to the terms of
this Agreement, the losing Party shall pay the reasonable attorneys’ fees and
reasonable costs of the prevailing Party.

 

 

PATENT LICENSE AGREEMENT BETWEEN OPTI, INC. AND EXAR CORP.

     3   



--------------------------------------------------------------------------------

12. Severability. The invalidity or unenforceability of any term of this
Agreement shall not affect the validity or enforceability of any other term, the
remaining terms being deemed to continue in full force and effect.

 

13. Waiver and Modification. No waiver or modification of any right under this
Agreement shall be effective unless contained in a writing signed by the Party
charged with such waiver or modification, and no waiver or modification of any
right arising from any breach or failure to perform shall be deemed a waiver or
modification of any future breach or failure of any other right arising under
this Agreement.

 

14. Notices. All notices to be given to a Party under any of the provisions of
this Agreement shall be in writing in the English language and shall be deemed
to have been duly given if delivered by hand or mailed by registered, certified
mail, or overnight mail service, postage prepaid, to the Party at the address
given below:

 

If to OPTi to:

 

OPTi, Inc.

ATTN: Chief Executive Officer

3430 W. Bayshore Rd., Suite 103

Palo Also, CA 94303

  

If to Exar, to:

 

Exar Corporation

ATTN: Law Department

48720 Kato Road

Fremont, CA 94538

Notices delivered by mail shall be effective three (3) days after mailing. Such
notice will be deemed effective earlier if actually received earlier by the
Party. Either Party may change its address for the purposes of notice under this
Agreement by giving the other Party written notice of its new address.

 

15. Counterparts, Facsimiles. This Agreement may be executed in any number of
counterparts. each of which when so executed and delivered shall be deemed an
original. Such counterparts together shall constitute one and the same document,
and each Party shall receive a duplicate original of the counterpart copy or
copies executed by it. For purposes hereof, a facsimile copy or a pdf (or
equivalent electronic) copy of this Agreement. including the signature pages
hereto, shall be deemed to be an original. Notwithstanding the foregoing, the
Parties shall each deliver original execution copies of this Agreement to one
another as soon as practicable following execution.

 

16. Entire Agreement, Amendments. This Agreement constitutes the entire
agreement between the Parties with respect to the subject matter hereof and
supersedes any and all prior agreements, understandings, promises, and
representations made by either Party to the other concerning the subject matter
hereof and the terms of this Agreement. There are no other agreements or
understandings between the Parties regarding this subject matter, written or
oral, express or implied. This Agreement may not be released, discharged.
amended, or modified in any manner except by a written instrument signed by duly
authorized representatives of each Party.

 

 

PATENT LICENSE AGREEMENT BETWEEN OPTI, INC. AND EXAR CORP.

     4   



--------------------------------------------------------------------------------

17. Confidentiality. The terms of this Agreement and all the correspondence
relating thereto are confidential and shall be not be disclosed to any non-party
to this Agreement, except to each Party’s counsel, financial advisors and
accountants, and to the extent required by court order or law, including the
rules and regulations of the Securities and Exchange Commission.

In Witness Whereof, the Parties have caused this Agreement to be executed as of
the last date written below.

 

OPTi, Inc.

   

Exar Corporation

By:

 

/s/ Bernard T. Marren

   

By:

 

/s/ Kevin S. Bauer

Name: 

 

Bernard T. Marren

   

Name: 

 

Kevin S. Bauer

Title:

 

President & CEO

   

Title:

 

Vice President and CFO

Dated:

 

March 14, 2011

   

Dated:

 

March 15, 2011

 

PATENT LICENSE AGREEMENT BETWEEN OPTI, INC. AND EXAR CORP.

     5   